Citation Nr: 0834705	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-34 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of bone chip, right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from May 1969 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in February 2008, 
at which time the Board remanded the veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

The competent and probative medical evidence of record shows 
that the veteran's residuals of bone chip in the right wrist 
are manifested by dorsiflexion of 70 degrees and periodic 
pain.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of bone chip, right wrist, are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.655(a),(b), 4.7, 4.40, 4.45, 4.71a (2007), Diagnostic 
Code (DC) 5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In April 2006 and February 2008 VA sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2005 rating 
decision, August 2005 SOC, November 2006 SSOC, and June 2008 
SSOC explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the February 2008 letter which 
VA sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Relevant Law, Factual Background, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

As noted above, the veteran's right wrist disability is 
currently rated as 10 percent disabling under Diagnostic Code 
5215, which provides ratings based on limitation of motion of 
the wrist.  Limitation of palmar flexion in line with the 
forearm is rated 10 percent disabling for the major wrist and 
10 percent for the minor wrist; limitation of dorsiflexion to 
less than 15 degrees is rated 10 percent disabling for the 
major wrist and 10 percent for the minor wrist.  38 C.F.R. § 
4.71a.

The veteran reported at his December 2004 VA examination that 
he had not reinjured his wrist since his active service.  He 
continued to have pain with forcing wrist movements, such as 
turning wrenches and other hand tools.  The veteran rated the 
pain as 6 out of 10 on an average day, and 10 out of 10 when 
the pain was at its worst.  He did not use any assistive 
devices, treated the pain with NSAIDS (non-steriodal anti-
inflammatory drugs), and said that resting for 10 to 15 
minutes was an alleviating factor.  

The examiner opined on examination that the active range of 
motion was normal.  Dorsiflexion was 70 degrees, palmar 
flexion 80 degrees, ulnar deviation 45 degrees, radial 
deviation 20 degrees, pronation 85 degrees, and supination 
was 85 degrees.  There was normal circulation on an Allen 
test, the Tinel sign was negative, and the middle three 
fingers were numb after one minute on a Phalen test.  Pain 
was noted at 20 degrees of ulnar deviation and 85 degrees or 
pronation.  The examiner noted pain against resistance and 
estimated an additional effective loss of 10 degrees of range 
of motion with repetition.  A December 2004 X-ray of the 
right wrist showed faint, soft tissue calcification above the 
ulnar styloid, possibly related to ligamentous or other 
dystrophic calcification.  Carpal alignment was intact 
without evidence for significant arthropathy.  It was noted 
that given the veteran's clinical history, the faint soft 
tissue calcifications could be related to the prior occult 
avulsion injury.

In January 2005 a VA physician reviewed the veteran's claims 
file, including the December 2004 examination.  He diagnosed 
the veteran with an avulsion fracture of the right wrist, 
with persistent pain and mild functional limitation.

In his March 2005 Notice of Disagreement the veteran wrote 
that his right wrist disorder made him alter the way that he 
did his job as an aircraft mechanic.  He was unable to twist 
with a screwdriver for more than six minutes before severe 
pain would began, forcing him to stop and wait for the pain 
to pass.

January 2006 X-rays of the veteran's right wrist showed no 
acute fracture, and it was noted that an injury to the 
scapholunate ligament could not be excluded.  An April 2006 
MRI of the right wrist showed abnormal signal intensity in 
the tip of the distal pole scaphoid, which was thought to 
represent a tiny, nondisplaced fracture or a degenerative 
process.  In addition, the scapholunate joints were mildly 
widened, but no definite tear was seen.  

In evaluating the veteran's claim under Diagnostic Code 5215, 
the Board notes that an evaluation in excess of 10 percent is 
not available.  A higher evaluation is not available to the 
veteran under Diagnostic Code 5214 because the record does 
not show that he has ankylosis of his right wrist.

Accordingly, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the residuals of a 
bone chip in the right wrist.  Although the veteran was found 
to have a loss of range of motion of 10 percent upon 
repetition at the December 2004 VA examination, flare-ups 
usually subsided within 10 to 15 minutes.  In addition, it 
was noted in the January 2005 VA examination report that the 
veteran has mild functional limitation due to his right 
wrist.  The Board finds that the limitations discussed above 
are contemplated in the 10 percent evaluation he has been 
assigned.  Thus, a higher rating based on functional loss is 
not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, DC 2024-5215; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected residuals of bone 
chip in the right wrist, as the Court indicated can be done 
in this type of case.  Based upon the record, we find that at 
no time since July 30, 2004, the date of the initial claim, 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

A rating in excess of 10 percent for residuals of bone chips 
in the right wrist is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


